                            81,7(' 67$7(6 ',675,&7 &2857
                            :(67(51 ',675,&7 2) 0,&+,*$1
                                 6287+(51 ',9,6,21


 -(50$,1( ' +817(5 

        3ODLQWLII
                                                                     &DVH 1R FY
 Y
                                                                     +21 -$1(7 7 1())
 -2+1 -2%28/,$1 HW DO

        'HIHQGDQWV
 BBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                   23,1,21 $1' 25'(5

       7KLV LV D SULVRQHU FLYLO ULJKWV DFWLRQ ILOHG SXUVXDQW WR  86&   'HIHQGDQWV 3DOPHU

-RERXOLDQ 5XVVHOO DQG *UDKDP ILOHG D PRWLRQ IRU VXPPDU\ MXGJPHQW DUJXLQJ WKDW 3ODLQWLII IDLOHG

WR H[KDXVW KLV DGPLQLVWUDWLYH UHPHGLHV 7KH PDWWHU ZDV UHIHUUHG WR WKH 0DJLVWUDWH -XGJH ZKR

LVVXHG D 5HSRUW DQG 5HFRPPHQGDWLRQ 5	5 UHFRPPHQGLQJ WKH PRWLRQ EH JUDQWHG LQ SDUW DQG

GHQLHG LQ SDUW 7KH PDWWHU LV SUHVHQWO\ EHIRUH WKH &RXUW RQ 'HIHQGDQWV¶ REMHFWLRQ LQ SDUW WR WKH

5HSRUW DQG 5HFRPPHQGDWLRQ ,Q DFFRUGDQFH ZLWK  86&  E DQG )(' 5 &,9 3

E WKH &RXUW KDV SHUIRUPHG GH QRYR FRQVLGHUDWLRQ RI WKRVH SRUWLRQV RI WKH 5HSRUW DQG

5HFRPPHQGDWLRQ WR ZKLFK DQ REMHFWLRQ KDV EHHQ PDGH 7KH &RXUW GHQLHV WKH REMHFWLRQ DQG LVVXHV

WKLV 2SLQLRQ DQG 2UGHU

       $Q REMHFWLRQ WR D PDJLVWUDWH MXGJH¶V UHSRUW DQG UHFRPPHQGDWLRQ PXVW ³VSHFLILFDOO\ LGHQWLI\

WKH SRUWLRQV RI WKH SURSRVHG ILQGLQJV UHFRPPHQGDWLRQV RU UHSRUW WR ZKLFK REMHFWLRQV DUH PDGH

DQG WKH EDVLV IRU VXFK REMHFWLRQV´ :' 0LFK /&LY5 E 7KH &RXUW UHYLHZV GH QRYR ³WKRVH

SRUWLRQV RI WKH UHSRUW RU VSHFLILHG SURSRVHG ILQGLQJV RU UHFRPPHQGDWLRQV WR ZKLFK REMHFWLRQ LV
PDGH´ Id. $V D WKUHVKROG PDWWHU DUJXPHQWV QRW UDLVHG EHIRUH WKH 0DJLVWUDWH -XGJH DUH GHHPHG

ZDLYHG DQG DUH QRW SURSHUO\ UDLVHG RQ REMHFWLRQ WR D UHSRUW DQG UHFRPPHQGDWLRQ See United States

v. Waters  )G   WK &LU  Bartlett v. Borgess Hosp. 1R FY 

:/  DW  :' 0LFK 6HSW  

       7KH 0DJLVWUDWH -XGJH PDGH VHYHUDO ILQGLQJV DQG UHFRPPHQGDWLRQV LQ WKLV FDVH 2QO\ RQH

LV SUHVHQWO\ EHIRUH WKH &RXUW 7KH 0DJLVWUDWH -XGJH IRXQG WKDW D IDFWXDO GLVSXWH H[LVWV RYHU ZKHWKHU

3ODLQWLII SURSHUO\ H[KDXVWHG KLV DGPLQLVWUDWLYH UHPHGLHV DV WR WKH FODLPV IRXQG LQ DQ DOOHJHGO\

XQILOHG JULHYDQFH VXEPLWWHG E\ 3ODLQWLII WR WKH *ULHYDQFH &RRUGLQDWRU 5	5 (&) 1R  DW

3DJH,' %HFDXVH RI WKDW ILQGLQJ WKH 0DJLVWUDWH -XGJH UHFRPPHQGHG WKDW WKH FODLPV

3ODLQWLII DVVHUWV LQ WKDW JULHYDQFH VKRXOG PRYH IRUZDUG

       'HIHQGDQWV ³REMHFW WR WKH DVVHUWLRQ LQ WKH 5HSRUW DQG 5HFRPPHQGDWLRQ WKDW 3ODLQWLII

SXUVXHG DOO DYDLODEOH UHPHGLHV «´ IRU WKH DOOHJHGO\ XQSURFHVVHG JULHYDQFH 'HIV 2EM (&) 1R

 DW 3DJH,' 5	5 (&) 1R  DW 3DJH,'                'HIHQGDQWV DGYDQFH WKUHH

DUJXPHQWV LQ WKHLU REMHFWLRQ

               ,      3ODLQWLII QHYHU ILOHG WKH DOOHJHG XQSURFHVVHG JULHYDQFH IRU LI
                       KH KDG LW ZRXOG KDYH EHHQ UHSRUWHG LQ WKH JULHYDQFH
                       GDWDEDVH
               ,,     (YHQ LI 3ODLQWLII GLG ILOH WKH DOOHJHG XQSURFHVVHG JULHYDQFH
                       KH KDG D UHVSRQVLELOLW\ XQGHU WKH JULHYDQFH SROLF\ GLUHFWLYH
                        WR VXEPLW D VWHS ,, JULHYDQFH DIWHU WKH WLPH
                       SHUPLWWHG IRU 0'2& VWDII WR UHVSRQG KDG SDVVHG
               ,,,    )DOVLILFDWLRQ RI GRFXPHQWV LV QRW D YDOLG (LJKWK $PHQGPHQW
                       FODLP $GGLWLRQDOO\ DQ\ FODLP DERXW LQDGHTXDWH GHQWDO FDUH
                       LQ UHODWLRQ WR WKH IDOVLILFDWLRQ RI GRFXPHQWV ZRXOG KDYH KDG
                       WR EHHQ UDLVHG E\ 3ODLQWLII LQ  ZKHQ KH DOOHJHV WKDW WKH
                       IDOVLILFDWLRQ RFFXUUHG




                                                 
'HIV 2EM (&) 1R  DW 3DJH,' 'HIHQGDQWV DOVR VXEPLW WKH DIILGDYLW RI .XUW 0LOOHU

*ULHYDQFH &RRUGLQDWRU DV IDFWXDO VXSSRUW IRU WKH DUJXPHQWV LQ WKHLU REMHFWLRQ $II (&) 1R 

DW 3DJH,'

       7KH REMHFWLRQ LV GHQLHG )LUVW $UJXPHQW ,,, RI WKH REMHFWLRQ TXRWHG DERYH ZDV QRW UDLVHG

EHIRUH WKH 0DJLVWUDWH -XGJH 7KH &RXUW GHFOLQHV WR FRQVLGHU DUJXPHQWV UDLVHG IRU WKH ILUVW WLPH RQ

REMHFWLRQ WR WKH 5HSRUW DQG 5HFRPPHQGDWLRQ 6HFRQG $UJXPHQWV , DQG ,, GR QRWKLQJ WR

XQGHUPLQH WKH 0DJLVWUDWH -XGJH¶V DQDO\VLV RU FRQFOXVLRQ

       'HIHQGDQWV HVVHQWLDOO\ UHDVVHUW WKHLU DUJXPHQWV EHIRUH WKH 0DJLVWUDWH -XGJH 'HIHQGDQWV¶

REMHFWLRQ UHLWHUDWHV 0'2& 3ROLF\ DQG SURYLGHV WKH DIILGDYLW RI WKH *ULHYDQFH &RRUGLQDWRU

DYHUULQJ WKDW DOO JULHYDQFHV UHFHLYHG RQ WKH GD\ LQ TXHVWLRQ ZHUH ILOHG SHU SROLF\ DQG URXWLQH see

'HIV 5HSO\ %U (&) 1R  DW 3DJH,' ³'HIHQGDQWV PDLQWDLQ WKDW WKH JULHYDQFH LQ TXHVWLRQ

ZDV QHYHU ILOHG´ 'HIHQGDQWV¶ DVVHUWLRQV PHUHO\ VXSSRUW WKH 0DJLVWUDWH -XGJH¶V FRQFOXVLRQ WKDW

D TXHVWLRQ RI IDFW H[LVWV DV WR ³ZKHWKHU 3ODLQWLII SURSHUO\ H[KDXVWHG KLV DGPLQLVWUDWLYH UHPHGLHV

ZLWK UHVSHFW WR WKH FODLPV DVVHUWHG´ 5	5 (&) 1R  DW 3DJH,' 7KHUHIRUH 'HIHQGDQWV¶

DUJXPHQWV IDLO DQG WKH REMHFWLRQ LV GHQLHG

       $FFRUGLQJO\ WKLV &RXUW DGRSWV WKH 0DJLVWUDWH -XGJH¶V 5HSRUW DQG 5HFRPPHQGDWLRQ DV WKH

2SLQLRQ RI WKLV &RXUW 7KHUHIRUH

       ,7 ,6 +(5(%< 25'(5(' WKDW 'HIHQGDQWV¶ 2EMHFWLRQ (&) 1R  LV '(1,(' DQG

WKH 5HSRUW DQG 5HFRPPHQGDWLRQ RI WKH 0DJLVWUDWH -XGJH (&) 1R  LV $33529(' DQG

$'237(' DV WKH 2SLQLRQ RI WKH &RXUW

       ,7 ,6 )857+(5 25'(5(' WKDW WKH 0RWLRQ IRU 6XPPDU\ -XGJPHQW (&) 1R  LV

*5$17(' ,1 3$57 $1' '(1,(' ,1 3$57                      6SHFLILFDOO\ 3ODLQWLII¶V FODLPV DJDLQVW

'HIHQGDQW 5XVVHOO DUH GLVPLVVHG IRU IDLOXUH WR VWDWH D FODLP RQ ZKLFK UHOLHI PD\ EH JUDQWHG



                                                
3ODLQWLII¶V JURVV QHJOLJHQFH FODLPV DJDLQVW 'HIHQGDQWV -RERXOLDQ *UDKDP %\UQH 3DJH DQG

3DOPHU DUH GLVPLVVHG IRU IDLOXUH WR VWDWH D FODLP RQ ZKLFK UHOLHI PD\ EH JUDQWHG :LWK UHVSHFW WR

'HIHQGDQWV 3DOPHU -RERXOLDQ 5XVVHOO DQG *UDKDP 3ODLQWLII¶V FODLPV DUH GLVPLVVHG IRU IDLOXUH WR

H[KDXVW DGPLQLVWUDWLYH UHPHGLHV H[FHSW IRU WKH IROORZLQJ  3ODLQWLII¶V (LJKWK $PHQGPHQW FODLP

WKDW 'HIHQGDQWV 3DOPHU DQG -RERXOLDQ EHWZHHQ WKH GDWHV RI )HEUXDU\   DQG -XQH  

IDLOHG WR SURYLGH KLP ZLWK DSSURSULDWH GHQWDO FDUH  3ODLQWLII¶V (LJKWK $PHQGPHQW FODLP WKDW RQ

)HEUXDU\   'HIHQGDQW *UDKDP SODFHG LQ 3ODLQWLII¶V PHGLFDO ILOH D ³IDEULFDWHG´ UHSRUW

³GRZQSOD\LQJ´ WKH VHULRXVQHVV RI 3ODLQWLII¶V QHHG IRU GHQWDO FDUH  3ODLQWLII¶V (LJKWK

$PHQGPHQW FODLP WKDW RQ -XQH   'HIHQGDQW -RERXOLDQ SODFHG LQ 3ODLQWLII¶V PHGLFDO ILOH D

³IDEULFDWHG´ UHSRUW ³GRZQSOD\LQJ´ WKH VHULRXVQHVV RI 3ODLQWLII¶V QHHG IRU GHQWDO FDUH DQG 

3ODLQWLII¶V VWDWH ODZ LQWHQWLRQDO LQIOLFWLRQ RI HPRWLRQDO GLVWUHVV FODLPV UHODWLQJ WR WKHVH SDUWLFXODU

DOOHJDWLRQV



'DWHG 0DUFK 7                                             /s/ Janet T. Neff
                                                              -$1(7 7 1())
                                                              8QLWHG 6WDWHV 'LVWULFW -XGJH




                                                  
